DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Lord et al. (2011/0173999) discloses a heating, ventilation, and air condition ("HVAC") system operable to condition an enclosed space (see figure 1), the HVAC system comprising: 
an air blower (32) operable to push air into the enclosed space (20; see figure 1); and 
a controller (100) comprising processing circuitry and a computer readable storage medium comprising instructions (see figure 3) that, when executed by the processing circuitry, cause the controller (100) to: 
determine an air flowrate (an air flowrate generated from fan speed) of the air blower (32; paragraph [0022]; see step 306 of figure 3); 
upon determining that the air blower cannot provide an air flowrate equal to or above a comfort setpoint (the fan speed is less than fan speed upper limit; see step 306 of figure 3): 
operate the air blower (32) at the minimum required air flowrate; 
determine an external static pressure (SATSP) of the HVAC system (see step 316 of figure 3).
However, Lord fails to disclose the HVAC system determine an external static pressure of the HVAC system when the air blower is operating at the minimum required air flowrate; and in response to determining that the external static pressure of the HVAC system exceeds a maximum external static pressure of the HVAC system, send a notification to an operator of the HVAC system indicating that external static pressure of the HVAC system exceeds the maximum external static pressure of the HVAC system.
The prior art of record fails to anticipate or render obvious A heating, ventilation, and air condition (HVAC) system in particular, the limitations: 
“determine an external static pressure of the HVAC system when the air blower is operating at the minimum required air flowrate; and in response to determining that the external static pressure of the HVAC system exceeds a maximum external static pressure of the HVAC system, send a notification to an operator of the HVAC system indicating that external static pressure of the HVAC system exceeds the maximum external static pressure of the HVAC system” as recited in claims 1, 9 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763